Citation Nr: 1823172	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  12-19 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa
 
 
THE ISSUE
 
Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from November 1969 to September 1972 and from September 2002 to August 2003.  He also served in the National Guard.
 
This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The case was certified to the Board by the Des Moines, Iowa RO.
 
The Veteran testified in October 2014 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 
 
In March 2015 and July 2017 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 
 
 
FINDINGS OF FACT

1.  The Veteran is service connected for a mood disorder, evaluated as 50 percent disabling; residuals of a total right knee replacement, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling, and for a bilateral hearing loss and a right knee scar each evaluated as noncompensable.  His combined rating is 70 percent. 

2.  The Veteran's service connected disabilities preclude him from securing or following substantially gainful employment.
 
 

CONCLUSION OF LAW
 
The criteria for assignment of a total disability rating based on individual unemployability have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.15, 4.16 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veteran asserts that the combined effects of his service-connected disabilities prevent him from securing or following substantially gainful employment.
 
A total disability rating based on individual unemployability is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities. If there is only one such disability, it must be rated as at least 60 percent disabling. If two or more disabilities, at least one must be rated as at least 40 percent disabling, with sufficient additional service-connected disability to bring the combined rating to 70 percent. 38 C.F.R. §§ 4.15, 4.16(a). 
 
For a total disability rating based on individual unemployability, the critical question is whether the veteran's service-connected disabilities alone are sufficient to cause unemployability, absent consideration of any nonservice-connected condition. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).
 
The Veteran is service connected for a mood disorder, evaluated as 50 percent disabling; residuals of a total right knee replacement, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling, and for a bilateral hearing loss and a right knee scar each evaluated as noncompensable.  The combined rating for these disorders is 70 percent. As such, the schedular criteria for eligibility are met. See 38 C.F.R. § 4.16(a).
 
The Veteran argues that despite his residual functional capacity to perform sedentary labor, he does not have the education or training to engage in sedentary employment and his psychiatric disabilities impede his ability to interact with the others and to learn new tasks. See July 2012 VA Form 9. At his October 2014 Board hearing the Veteran asserted that despite applying to many jobs, he had not been offered employment.
 
In a September 2012 decision, the Veteran was found to be eligible for Social Security disability benefits. Those benefits were granted based on unspecified arthropathies, and osteoarthritis and allied disorders.  The administrative law judge who made that decision opined that the appellant had the residual functional capacity to perform sedentary work such that he could lift twenty pounds occasionally, sit for two hours at a time for six of an eight hour work day, and stand for thirty minutes of a two of an eight hour work day.  The appellant was also, however, found to need frequent unscheduled rest breaks due to chronic pain, depression and other reasons.  Moreover, the judge concluded that no jobs existed in significant numbers that the Veteran would be able to perform.

In his May 2010 application for increased compensation based on unemployability, the Veteran indicated that he last worked in May 2010 building cranes. He reported completing one year of college study in business. His April 2010 Social Security disability application additionally lists employment in the National Guard as a  sergeant from 1983 through 2007, as a factory laborer from 1995 through 2003 and 2005 through 2010, and as a security guard from 2003 through 2004. 
 
A July 2010 VA examiner opined that the Veteran's service connected disabilities would limit him to "sedentary light work." However, the examiner noted the Veteran's report "that he did have problems with controlling anger at work" and stated that he "likely ... would have difficulty if he were required to work in a situation where he [had] to be at close quarters with others."
 
In May 2011, D.L., a registered nurse practitioner, provided a written statement in which she opined that the Veteran's "anxiety issues would make it difficult for him to deal with the public and to work even at a desk job." She stated that "he requires both verbal and visual cueing" and that his inability to understand instructions would cause him frustration.   
 
In August 2017 the Veteran was provided VA examinations to assess the current severity of his service connected disabilities. An orthopedic examiner opined that the Veteran's residuals of a right total knee replacement with degenerative joint disease would limit him to "sedentary work only." 
 
The August 2017 psychiatric examiner opined that depressive disorder "would likely only result in occasional occupational impairment, such as difficulty concentrating," but noted the Veteran's report that he "does not like being around other people while working." 
 
The August 2017 audiological examiner reported that the Veteran's hearing loss and tinnitus were productive of difficulty hearing in crowds and in background noise and hearing soft-spoken people. The examiner opined that the Veteran's ability to perform in an acoustically calm environment would be unhindered.
 
Based on the foregoing evidence, and after resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran's service connected disabilities alone preclude him from securing or following substantially gainful employment. Pertinently, the August 2017 right knee examination supports that the Veteran is unable to perform more than sedentary labor due solely to his service-connected right knee disorder. A review of the Veteran's occupational and educational history, as well as the findings of the Social Security Administration, indicate that the Veteran does not possess the skills and training necessary to engage in sustainable sedentary employment. Pertinently, the Veteran's post-service occupational history consisted primarily of manual labor, and he only completed one year of post-secondary education. 
 
Additionally, the July 2010 VA examination, D.L.'s May 2011 opinion, and the August 2017 VA psychiatric examinations support that the Veteran's service connected depressive disorder is productive of some additional impairment of his ability to concentrate and to interact with others. While such symptoms in themselves may not preclude sedentary employment, the evidence indicates that they would compound the Veteran's deficiencies in occupational and educational development so as to prevent such employment. 
 
Thus the Board finds that the evidence is at least in equipoise as to whether the Veteran's service connected disabilities preclude him from securing or following substantially gainful employment. As such, entitlement to a total disability evaluation based on individual unemployability is granted.   See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").
 
 
ORDER
 
Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is granted. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


